        Case 1:19-cv-04613-JPB Document 34 Filed 02/14/20 Page 1 of 23



                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

VICKIE PHAN, individually and on )
behalf of all others similarly situated )
                                        )
                                        )
              Petitioner,               )
                                        )
v.                                      ) Civil Action No. 1:19-cv-04613-JPB
                                        )
PEAK DEBT CONSUMPTION, LLC)
CHRIS MCCORMICK,                        )
CREDIT PRECISION, INC.                  )
MARK MILLER,                            )
FISHER LAW GROUP, PLLC,                 )
DAVID FISHER, and                       )
HEGEMON GROUP                           )
INTERNATIONAL, LLC                      )
                                        )
              Respondents.              )


       DEFENDANT HEGEMON GROUP INTERNATIONAL, LLC’S
       ANSWER TO PLAINTIFF’S FIRST AMENDED COMPLAINT


      COMES NOW Defendant, Hegemon Group International, LLC (“HGI”) and

files its Answer as follows:

                        FIRST AFFIRMATIVE DEFENSE

      The Complaint against HGI fails to state a claim upon which relief can be

granted, in whole or in part.


                                        1
        Case 1:19-cv-04613-JPB Document 34 Filed 02/14/20 Page 2 of 23




                        SECOND AFFIRMATIVE DEFENSE

      Plaintiff’s claims against HGI are barred in whole or in part to the extent such

claims are based on contractual provisions or state laws which are preempted by

applicable federal laws.

                        THIRD AFFIRMATIVE DEFENSE

      Plaintiff’s Complaint against HGI is barred by the doctrine of estoppel.

                        FOURTH AFFIRMATIVE DEFENSE

      Plaintiff’s Complaint against HGI is barred by the doctrine of laches.

                        FIFTH AFFIRMATIVE DEFENSE

      Plaintiff’s Complaint against HGI is barred by the failure to mitigate damages.

                        SIXTH AFFIRMATIVE DEFENSE

      Plaintiff’s Complaint against HGI is barred to the extent that the damages

alleged by Plaintiff arose from or are the result of acts or omissions of the Plaintiff.

                      SEVENTH AFFIRMATIVE DEFENSE

      Plaintiff’s Complaint against HGI is barred in whole or in part because of lack

of injury or damages.

                        EIGHTH AFFIRMATIVE DEFENSE

      Plaintiff’s Complaint against HGI is barred in whole or in part due to the acts

or omissions of third parties, and not from any act or omission of HGI.


                                            2
        Case 1:19-cv-04613-JPB Document 34 Filed 02/14/20 Page 3 of 23




                       NINTH AFFIRAMTIVE DEFENSE

       Plaintiff’s Complaint against HGI in class action for damages fails, as HGI is

not situated, or similarly situated, with other Defendants or third parties or share a

commonality of claims or acts as other Defendants or third parties.

                       TENTH AFFIRMATIVE DEFENSE

       Plaintiff’s Complaint against HGI is barred as this Court lacks jurisdiction of

HGI.

                     ELEVENTH AFFIRMATIVE DEFENSE

       Plaintiff’s Complaint against HGI is barred due to a lack of privity between

Plaintiff and HGI.

                     TWELFTH AFFIRMATIVE DEFENSE

       Turning to the specific allegations of the Complaint, HGI responds as follows:

                                INTRODUCTION

       To the extent Plaintiff’s Introduction statement necessitates a response, HGI

denies the salacious and sensational grandstanding of nonsensical claims, as they

pertain to HGI.

                                          1.

       Denied.

                                          2.

       HGI denies any liability or that any claims against HGI fall within the Credit
                                          3
        Case 1:19-cv-04613-JPB Document 34 Filed 02/14/20 Page 4 of 23




Repair Organizations Act. All other allegations are denied.

                                          3.

      HGI responds by stating that any referenced or cited law speaks for itself. All

other allegations are denied.

                                          4.

      HGI denies any liability or that any claims against HGI fall within the Georgia

Debt Adjustment Act. All other allegations are denied.

                                          5.

      HGI responds by stating that any referenced or cited law speaks for itself. All

other allegations are denied.

                                          6.

      HGI responds by stating that any referenced or cited law speaks for itself. All

other allegations are denied.

                                          7.

      Denied as to HGI.

                                          8.

      HGI responds by stating that it is without sufficient information to admit or

deny the allegations of Paragraph 8 of the Complaint. Therefore, as to HGI, any such

claims are denied.


                                          4
        Case 1:19-cv-04613-JPB Document 34 Filed 02/14/20 Page 5 of 23




                                          9.

      HGI responds by stating that it is without sufficient information to admit or

deny the allegations of Paragraph 9 of the Complaint. Therefore, as to HGI, any such

claims are denied.

                                          10.

      HGI responds by stating that any referenced or cited law speaks for itself. All

other allegations are denied.

                                          11.

      HGI responds by stating that any referenced or cited law speaks for itself. All

other allegations are denied.

                                          12.

      HGI responds by stating that it is without sufficient information to admit or

deny the allegations of Paragraph 12 of the Complaint. Therefore, as to HGI, any

such claims are denied.

                                          13.

      HGI responds by stating that any referenced or cited law speaks for itself. All

other allegations are denied.

                                          14.

      HGI denies any liability or that any claims against HGI fall within the Fair

Business Practices Act. All other allegations are denied.
                                          5
        Case 1:19-cv-04613-JPB Document 34 Filed 02/14/20 Page 6 of 23




                                        15.

      Denied as to HGI.

                                        16.

      Denied as to HGI.

                                        17.

      HGI responds by stating that it is without sufficient information to admit or

deny the allegations of Paragraph 17 of the Complaint. Therefore, as to HGI, any

such claims are denied.

                                        18.

      HGI responds by stating that it is without sufficient information to admit or

deny the allegations of Paragraph 18 of the Complaint. Therefore, as to HGI, any

such claims are denied.

                   PARTIES, JURISDICTION AND VENUE

                                        19.

      HGI responds by stating that it is without sufficient information to admit or

deny the allegations of Paragraph 19 of the Complaint.

                                        20.

      HGI responds by stating that it is without sufficient information to admit or

deny the allegations of Paragraph 20 of the Complaint.


                                         6
        Case 1:19-cv-04613-JPB Document 34 Filed 02/14/20 Page 7 of 23




                                        21.

      HGI responds by stating that it is without sufficient information to admit or

deny the allegations of Paragraph 21 of the Complaint.

                                        22.

      HGI responds by stating that it is without sufficient information to admit or

deny the allegations of Paragraph 22 of the Complaint.

                                        23.

      HGI responds by stating that it is without sufficient information to admit or

deny the allegations of Paragraph 23 of the Complaint.

                                        24.

      HGI responds by stating that it is without sufficient information to admit or

deny the allegations of Paragraph 24 of the Complaint.

                                        25.

      HGI responds by stating that it is without sufficient information to admit or

deny the allegations of Paragraph 25 of the Complaint.

                                        26.

      HGI responds by stating that it is without sufficient information to admit or

deny the allegations of Paragraph 26 of the Complaint.

                                        27.

      HGI responds by stating that it is without sufficient information to admit or
                                         7
        Case 1:19-cv-04613-JPB Document 34 Filed 02/14/20 Page 8 of 23




deny the allegations of Paragraph 27 of the Complaint.

                                        28.

      Defendant admits that it was provided certain manuals and guidelines. All

other allegations are denied.

                                        29.

      HGI responds by stating that it is without sufficient information to admit or

deny the allegations of Paragraph 29 of the Complaint.

                                        30.

      HGI responds by stating that it is without sufficient information to admit or

deny the allegations of Paragraph 30 of the Complaint.

                                        31.

      Admitted.

                                        32.

      Admitted.

                                        33.

      Denied.

                                        34.

      Denied.

                                        35.

      Denied as to HGI.
                                         8
        Case 1:19-cv-04613-JPB Document 34 Filed 02/14/20 Page 9 of 23




                                       36.

      Denied as to HGI.

                              RELEVANT FACTS

                                       37.

      HGI responds by stating that it is without sufficient information to admit or

deny the allegations of Paragraph 37 of the Complaint. Therefore, as to HGI, any

such claims are denied.

                                       38.

      HGI responds by stating that it is without sufficient information to admit or

deny the allegations of Paragraph 38 of the Complaint. Therefore, as to HGI, any

such claims are denied.

                                       39.

      Denied.

                                       40.

      HGI responds by stating that it is without sufficient information to admit or

deny the allegations of Paragraph 40 of the Complaint. Therefore, as to HGI, any

such claims are denied.

                                       41.

      HGI responds by stating that it is without sufficient information to admit or

deny the allegations of Paragraph 41 of the Complaint. Therefore, as to HGI, any
                                        9
       Case 1:19-cv-04613-JPB Document 34 Filed 02/14/20 Page 10 of 23




such claims are denied.

                                       42.

      HGI responds by stating that it is without sufficient information to admit or

deny the allegations of Paragraph 42 of the Complaint. Therefore, as to HGI, any

such claims are denied.

                                       43.

      HGI responds by stating that it is without sufficient information to admit or

deny the allegations of Paragraph 43 of the Complaint. Therefore, as to HGI, any

such claims are denied.

                                       44.

      HGI responds by stating that it is without sufficient information to admit or

deny the allegations of Paragraph 44 of the Complaint. Therefore, as to HGI, any

such claims are denied.

                                       45.

      HGI responds by stating that it is without sufficient information to admit or

deny the allegations of Paragraph 45 of the Complaint. Therefore, as to HGI, any

such claims are denied.

                                       46.

      HGI responds by stating that it is without sufficient information to admit or

deny the allegations of Paragraph 46 of the Complaint. Therefore, as to HGI, any
                                       10
       Case 1:19-cv-04613-JPB Document 34 Filed 02/14/20 Page 11 of 23




such claims are denied.

                                       47.

      HGI responds by stating that it is without sufficient information to admit or

deny the allegations of Paragraph 47 of the Complaint. Therefore, as to HGI, any

such claims are denied.

                                       48.

      HGI responds by stating that it is without sufficient information to admit or

deny the allegations of Paragraph 48 of the Complaint. Therefore, as to HGI, any

such claims are denied.

                                       49.

      HGI responds by stating that it is without sufficient information to admit or

deny the allegations of Paragraph 49 of the Complaint. Therefore, as to HGI, any

such claims are denied.

                                       50.

      HGI responds by stating that it is without sufficient information to admit or

deny the allegations of Paragraph 50 of the Complaint. Therefore, as to HGI, any

such claims are denied.

                                       51.

      HGI responds by stating that it is without sufficient information to admit or

deny the allegations of Paragraph 51 of the Complaint. Therefore, as to HGI, any
                                       11
       Case 1:19-cv-04613-JPB Document 34 Filed 02/14/20 Page 12 of 23




such claims are denied.

      THE CREDIT REPAIR ORGANIZATIONS ACT, 15 U.S.C. § 1679



                                           52.

      HGI responds by stating that any referenced or cited law speaks for itself. All

other allegations are denied.

                                           53.

      HGI responds by stating that any referenced or cited law speaks for itself. All

other allegations are denied.

                                           54.

      HGI responds by stating that it is without sufficient information to admit or

deny the allegations of Paragraph 54 of the Complaint. Therefore, as to HGI, any

such claims are denied. HGI further responds by stating that any referenced or cited

law speaks for itself. All other allegations are denied.

                                           55.

      HGI responds by stating that it is without sufficient information to admit or

deny the allegations of Paragraph 55 of the Complaint. Therefore, as to HGI, any

such claims are denied.

                                           56.

      HGI responds by stating that any referenced or cited law speaks for itself. All
                                           12
       Case 1:19-cv-04613-JPB Document 34 Filed 02/14/20 Page 13 of 23




other allegations are denied.

                                        57.

      HGI responds by stating that any referenced or cited law speaks for itself. All

other allegations are denied.

                                        58.

      Denied as to HGI.

                                        59.

      HGI responds by stating that any referenced or cited law speaks for itself. All

other allegations are denied.

                                        60.

      HGI responds by stating that any referenced or cited law speaks for itself. All

other allegations are denied.

                                        61.

      HGI responds by stating that it is without sufficient information to admit or

deny the allegations of Paragraph 61 of the Complaint. Therefore, as to HGI, any

such claims are denied.

                                        62.

      HGI responds by stating that any referenced or cited law speaks for itself. All

other allegations are denied.


                                        13
       Case 1:19-cv-04613-JPB Document 34 Filed 02/14/20 Page 14 of 23




                                        63.

      HGI responds by stating that any referenced or cited law speaks for itself. All

other allegations are denied.

                                        64.

      HGI responds by stating that any referenced or cited law speaks for itself. All

other allegations are denied.

                                        65.

      HGI responds by stating that any referenced or cited law speaks for itself. All

other allegations are denied.

                                        66.

      HGI responds by stating that any referenced or cited law speaks for itself. All

other allegations are denied.

                                        67.

      HGI responds by stating that any referenced or cited law speaks for itself. All

other allegations are denied.

                                        68.

      HGI responds by stating that any referenced or cited law speaks for itself. All

other allegations are denied.




                                        14
       Case 1:19-cv-04613-JPB Document 34 Filed 02/14/20 Page 15 of 23




        VIOLATION OF THE GEORGIA DEBT ADJUSTMENT ACT

                                       69.

      Denied.

                                       70.

      HGI responds by stating that it is without sufficient information to admit or

deny the allegations of Paragraph 70 of the Complaint. Therefore, as to HGI, any

such claims are denied.

                                       71.

      HGI responds by stating that it is without sufficient information to admit or

deny the allegations of Paragraph 71 of the Complaint. Therefore, as to HGI, any

such claims are denied.

                                       72.

      HGI responds by stating that it is without sufficient information to admit or

deny the allegations of Paragraph 61 of the Complaint. Therefore, as to HGI, any

such claims are denied.

                                       73.

      HGI responds by stating that it is without sufficient information to admit or

deny the allegations of Paragraph 73 of the Complaint. Therefore, as to HGI, any

such claims are denied.


                                       15
       Case 1:19-cv-04613-JPB Document 34 Filed 02/14/20 Page 16 of 23




                                        74.

      HGI responds by stating that it is without sufficient information to admit or

deny the allegations of Paragraph 74 of the Complaint. Therefore, as to HGI, any

such claims are denied.

                                        75.

      HGI responds by stating that it is without sufficient information to admit or

deny the allegations of Paragraph 75 of the Complaint. Therefore, as to HGI, any

such claims are denied.

                                        76.

      Denied as to HGI.

             THE GEORGIA FAIR BUSINESS PRACTICES ACT

                                        77.

      HGI responds by stating that any referenced or cited law speaks for itself. All

other allegations are denied.

                                        78.

      HGI responds by stating that any referenced or cited law speaks for itself. All

other allegations are denied.

                                        79.

      HGI responds by stating that any referenced or cited law speaks for itself. All

other allegations are denied.
                                        16
       Case 1:19-cv-04613-JPB Document 34 Filed 02/14/20 Page 17 of 23




                          VIOLATIONS OF THE FBPA

                                       80.

      Denied.

                                       81.

      Denied.

                                       82.

      HGI responds by stating that it is without sufficient information to admit or

deny the allegations of Paragraph 82 of the Complaint. Therefore, as to HGI, any

such claims are denied.

                                       83.

      HGI responds by stating that it is without sufficient information to admit or

deny the allegations of Paragraph 83 of the Complaint. Therefore, as to HGI, any

such claims are denied.

                                       84.

      HGI responds by stating that it is without sufficient information to admit or

deny the allegations of Paragraph 84 of the Complaint. Therefore, as to HGI, any

such claims are denied.

                                       85.

      HGI responds by stating that it is without sufficient information to admit or

deny the allegations of Paragraph 85 of the Complaint. Therefore, as to HGI, any
                                       17
        Case 1:19-cv-04613-JPB Document 34 Filed 02/14/20 Page 18 of 23




such claims are denied.

 GEORGIA STATE PROCEDURAL PROHIBITION ON CLASS ACTIONS
   PURSUANT TO THE FBPA IS PRE-EMPTED BY FED. R. CIV. P. 23

                                            86.

       HGI responds by stating that any referenced or cited law speaks for itself. All

other allegations are denied.

                                            87.

       HGI responds by stating that any referenced or relied upon case law speaks for

itself. All other allegations are denied.

                                            88.

       HGI responds by stating that any referenced or relied upon case law speaks for

itself. All other allegations are denied.

                                            89.

       Denied as to HGI.

                                CLASS ALLEGATIONS

                                            90.

       HGI denies Plaintiff’s request for class certification.

                                            91.

       Denied as to HGI.




                                            18
       Case 1:19-cv-04613-JPB Document 34 Filed 02/14/20 Page 19 of 23




                                       92.

      Denied as to HGI.

                                       93.

      HGI responds by stating that it is without sufficient information to admit or

deny the allegations of Paragraph 93 of the Complaint. Therefore, as to HGI, any

such claims are denied.

                                       94.

      HGI responds by stating that it is without sufficient information to admit or

deny the allegations of Paragraph 94 of the Complaint. Therefore, as to HGI, any

such claims are denied.

                                       95.

      HGI responds by stating that it is without sufficient information to admit or

deny the allegations of Paragraph 95 of the Complaint. Therefore, as to HGI, any

such claims are denied.

                                       96.

      HGI responds by stating that it is without sufficient information to admit or

deny the allegations of Paragraph 96 of the Complaint. Therefore, as to HGI, any

such claims are denied.

                                       97.

      Denied as to HGI.
                                       19
       Case 1:19-cv-04613-JPB Document 34 Filed 02/14/20 Page 20 of 23




                                         98.

      Denied.

                                         99.

      Denied.

                                        100.

      Denied.

                                        101.

      Denied.

                                        102.

      Denied.

                                        103.

      Denied.

                                        104.

      Denied.

                                        105.

      Any and all general or specific allegations against HGI not specifically

addressed herein are denied.

      WHEREFORE, HGI respectfully requests the following relief:

      a)     that the Complaint be dismissed against HGI with prejudice;

      b)     that HGI receive judgment against Plaintiff as to all claims and counts;
                                         20
      Case 1:19-cv-04613-JPB Document 34 Filed 02/14/20 Page 21 of 23




     c)      that HGI be awarded all of its costs and fees associated with defending

          this action; and

     d)      that HGI receive all other relief deemed just and proper by this

          Honorable Court.

     Respectfully submitted this 14th day of February, 2020.

                                              MILLS & HOOPES, LLC
                                              Attorneys for Defendant HGI

                                              By: s/Scott R. Hoopes
                                              Scott R. Hoopes
                                              Georgia Bar Number 365710
1550 North Brown Road
Suite 130
Lawrenceville, Georgia 30043
(770) 513-8111 tel.
scott@millshoopeslaw.com




                                         21
      Case 1:19-cv-04613-JPB Document 34 Filed 02/14/20 Page 22 of 23




                      CERTIFICATION UNDER L.R. 7.1D

      Pursuant to Northern District of Georgia Local Rule 7.1D, the undersigned

counsel for Defendant HGI certifies that the above and foregoing document is a

document prepared in Times New Roman (14 point) font in accordance with Local

Rule 5.1B.

      So certified this 14th day of February, 2020.

                                               MILLS & HOOPES, LLC
                                               Attorneys for Defendant HGI

                                               By: s/Scott R. Hoopes
                                               Scott R. Hoopes
                                               Georgia Bar Number 365710
1550 North Brown Road
Suite 130
Lawrenceville, Georgia 30043
(770) 513-8111 tel.
scott@millshoopeslaw.com




                                          22
       Case 1:19-cv-04613-JPB Document 34 Filed 02/14/20 Page 23 of 23



                         CERTIFICATE OF SERVICE

      I hereby certify that on February 14, 2020, I electronically filed Defendant
HGI’s Answer with the Clerk of Court using the CM/ECF system, which will
automatically send email notification of such filing to the following attorneys of
record:

                                  James W. Hurt
                               jhurt@hurtstolz.com

                                 Andrew Stevens
                            astevens@lawstevens.com

                                 Robert A. Luskin
                               rluskin@gm-llp.com


      Respectfully submitted this 14th day of February, 2020.

                                             MILLS & HOOPES, LLC
                                             Attorneys for Defendant HGI

                                             By: s/Scott R. Hoopes
                                             Scott R. Hoopes
                                             Georgia Bar Number 365710
1550 North Brown Road
Suite 130
Lawrenceville, Georgia 30043
(770) 513-8111 tel.
scott@millshoopeslaw.com




                                        23
